                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                      )
                                                 )
                        Plaintiff,               )
                                                 )
  v.                                             )              No. 3:19-CR-151-TAV-DCP
                                                 )
                                                 )
  ALIM TURNER, ET AL,                            )
                                                 )
                        Defendants.              )


                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28

  U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case came before the Court on April 24, 2020, for a

  telephonic motion hearing on Defendant Ronald Turner’s Second Motion to Continue Trial and

  All Deadlines [Doc. 109], filed on March 23, 2020, and the motions to adopt this motion filed by

  Defendants Ushery Stewart [Doc. 110], Alim Turner [Doc. 111], Antoinette Turner [Doc. 112],

  Kadaris Gilmore [Doc. 113], and Mahlon Prater [Doc. 139]. Assistant United States Attorney

  David P. Lewen appeared by telephone on behalf of the Government. The following defense

  counsel also appeared by telephone: Attorney Russell T. Greene for Defendant Alim Turner;

  Attorney John Christopher Barnes for Defendant Ushery Michael Stewart; Attorney Robert R.

  Kurtz for Defendant Ronald J. Turner; Attorney Jamie Poston Hughes for Defendant Kadaris

  Traysean Gilmore; Attorney Gerald L. Gulley, Jr., for Defendant Mahlon T. Prater, Jr.; Attorney

  Francis L. Lloyd, Jr., for Defendant Camaron A. Billips; and Attorney James H. Varner, Jr., for

  Defendant Antoinette N. Turner. All Defendants were excused from this hearing.




Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 1 of 6 PageID #: 362
         Defendant Ronald Turner asks [Doc. 109] the Court to continue the July 7, 2020 trial date

  and other dates and deadlines in this case, to give counsel time to prepare for trial. The motion

  states that the Superseding Indictment, filed on March 3, 2020, greatly expands the charges in

  this case.    Following the issuance of the Superseding Indictment, counsel received

  “comprehensive discovery” on March 13, 2020.           The Defendant states that discovery is

  voluminous and now involves 105 gigabytes of data to include audio and video recordings.

  Counsel needs additional time to prepare the case for trial. The Defendants seeking to join in

  this motion [Docs. 110-113 & 139] state that they are similarly situated to Defendant Ronald

  Turner and adopt his reasons.

         At the motion hearing, Mr. Kurtz stated that the Superseding Indictment added six

  defendants, sixteen new counts, and alleges events occurring at multiple locations. He said the

  comprehensive discovery includes over 3,000 intercepted telephone conversations, 4,500 line

  sheets, recordings from jail telephone calls, and surveillance footage. He also observed that two

  codefendants have yet to enter the case. Mr. Kurtz stated that due to restrictions relating to the

  COVIC-19 pandemic, he is not able to meet with his client, who, along with most of his

  codefendants, is detained in the Blount County Jail. He said that he could have a thirty-minute

  telephone conversation with the Defendant, but this is not adequate to review the voluminous

  discovery. Mr. Kurtz asked the Court to find this case to be complex, based on the number of

  defendants and the nature and scope of the charges.

         Mr. Greene asked the Court to continue the trial for the same reasons and agreed that this

  case is complex. Mr. Varner said that his client is in custody at the Knox County Detention

  Facility, which is not permitting in-person meetings at this time. Ms. Hughes stated that her

  client is in custody in Laurel County, Kentucky, which is also permitting only thirty-minute



                                                  2

Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 2 of 6 PageID #: 363
  telephone calls. Both Mr. Barnes and Mr. Gulley stated that they agreed with the reasons

  presented by Mr. Kurtz. Mr. Lloyd said that Defendant Billups, who is also housed at the Blount

  County Jail, is waiving his speedy trial rights to the extent necessary for the motion to be

  granted. Mr. Lloyd agreed with the need for a continuance for the reasons given by Mr. Kurtz.

           AUSA Lewen stated that all the codefendants in this case have now been arrested,

  although two have not appeared. He agreed that a continuance is necessary but disagreed that

  this case is complex. He said the discovery is not voluminous and was provided to defense

  counsel last month. AUSA Lewen argued that the discovery is well organized and searchable.

  He acknowledged that COVID-19 restrictions are affecting defense counsels’ ability to meet

  with their clients. The parties agreed on a new trial date of February 16, 2021.

           The Court finds the motion to continue the trial is unopposed by the Government, joined

  by all codefendants, and well-taken. The Court finds that the ends of justice served by granting a

  continuance outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. §

  3161(h)(7)(A). The Superseding Indictment [Doc. 78] charges twelve1 named Defendants and

  others with conspiring to distribute methamphetamine, fentanyl, oxycodone, alprazolam,

  marijuana, buprenorphine, and heroin from July 15, 2018, through November 22, 2019, in this

  district and elsewhere. Defendants Alim Turner, Stewart, Gilmore, Prater, Billips and Demetrius

  Bibbs are alleged to have possessed firearms in furtherance of drug trafficking. Defendants Alim

  and Ronald Turner, Stewart, Gilmore, and Jyshon Forbes are charged with a money laundering

  conspiracy. Additionally, Defendants Alim Turner, Stewart, Prater, Billips, and Antoinette

  Turner are charged with drug distribution on various dates. Finally, Defendants Billips and

  Bibbs are each charged with being a felon in possession of a firearm.              The Superseding



  1
      A thirteenth codefendant Michael Stewart is not charged in the Superseding Indictment.
                                                   3

Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 3 of 6 PageID #: 364
  Indictment alleges enhanced penalties due to prior criminal history for several Defendants and

  seeks the forfeiture of funds in excess of $19,500.

         The Court observes that six Defendants were added in the Superseding Indictment, which

  was filed six months after the initial charges in the case. Two of these Defendants have yet to

  appear. The alleged drug conspiracy in this case involves seven different controlled substances

  and spans sixteen months. The Court also finds that the discovery is voluminous and includes

  thousands of intercepted telephone conversations as well as video recordings.2 The Court finds

  that the serious nature of the charges, the number and staggered entry of the Defendants, and the

  voluminous discovery make it unreasonable to expect that preparations for pretrial proceedings

  or for the trial can occur within the time limits established in the Speedy Trial Act. See 18

  U.S.C. § 3261(h)(1)(7)(B)(ii). Accordingly, the undersigned finds this case qualifies as complex

  for purposes of the Speedy Trial Act. Id.

         The Court also finds that defense counsel, two of whom joined the case on March 26,

  2020, need additional time to confer with their clients, to interview witnesses, and to prepare the

  case for trial. The Court determines that limitations on in-person meetings with clients and

  witnesses, stemming from the COVID-19 pandemic, have slowed trial preparations in this case.

  The Court finds that the remaining trial preparations cannot take place by the July 14 trial date or

  in less than nine and one-half months. Thus, the Court concludes that without a continuance,

  defense counsel would not have the reasonable time necessary to prepare for trial, even

  proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).




  2
    The Court notes that at a motion hearing on January 10, 2020, AUSA Kevin Quencer agreed
  that the discovery, which included thousands of telephone conversations intercepted pursuant to
  multiple wiretaps, is voluminous and that the Government was disclosing additional discovery in
  this case [see Doc. 68, p.2].
                                                   4

Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 4 of 6 PageID #: 365
         Accordingly, the motion to continue the trial [Doc. 109] and the motions [Docs. 110-113

  & 139] to join in the motion to continue are GRANTED. The trial of this case is reset to

  February 16, 2021. The Court finds that all the time between the filing of the motion to

  continue on March 23, 2020, and the new trial date of February 16, 2020, is fully excludable

  time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)

  & -(7)(A)-(B). The Court set a new schedule in this case, which is stated in detail below.

  Accordingly, it is ORDERED as follows:


            (1) Defendant Ronald Turner’s Second Motion to Continue Trial and
                All Deadlines [Doc. 109] and the motions to join [Docs. 110, 111,
                112, 113, & 139] in that motion are GRANTED;

            (2) The trial of this matter is reset to commence on
                February 16, 2021, at 9:00 a.m., before the Honorable Thomas A.
                Varlan, United States District Judge;

            (3) All time between the filing of the motion to continue on March
                23, 2020, and the new trial date of February 16, 2021, is fully
                excludable time under the Speedy Trial Act for the reasons set
                forth herein;

            (4) The Court DECLARES this case to be COMPLEX for purposes
                of the Speedy Trial Act;

            (5) The new deadline for filing pretrial motions is July 24, 2020.
                Responses to motions are due on or before August 7, 2020;

            (6) The undersigned will hold a motion hearing on all pending pretrial
                motions on August 25, 2020, at 2:00 p.m.;

            (7) The deadline for concluding plea negotiations and providing
                reciprocal discovery is extended to January 8, 2021;

            (8) Motions in limine must be filed no later than February 1, 2021;

            (9) The final pretrial conference will take place before the undersigned
                on February 2, 2021, at 11:30 a.m.; and




                                                 5

Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 5 of 6 PageID #: 366
          (10) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               February 5, 2021.

       IT IS SO ORDERED.
                                             ENTER:


                                             Debra C. Poplin
                                             United States Magistrate Judge




                                                6

Case 3:19-cr-00151-TAV-DCP Document 142 Filed 04/30/20 Page 6 of 6 PageID #: 367
